ORDER

PER CURIAM.
Steven J. Barnett (“Defendant”) appeals from a judgment upon his conviction by a jury of one count of attempted robbery in the first degree in violation of Section 569.020 RSMo (2000). On direct appeal, Defendant contends the trial court erred in allowing the State to cross-examine him concerning his prior convictions and overruling his motion for acquittal due to insufficient evidence.
*618We have reviewed the briefs of the parties and the record on appeal. We find the claims of error to be without merit. An opinion reciting the facts in detail and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
The judgment is affirmed pursuant to Missouri Supreme Court Rule 30.25.